            Case 1:19-cv-11128-CM Document 8 Filed 04/01/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ROBERT W. JOHNSON,

                                 Plaintiff,

                     -against-                                    19-CV-11128 (CM)

NEW YORK STATE DEPARTMENT OF                                      CIVIL JUDGMENT
TRANSPORTATION (NYSDOT); NEW
YORK STATE; ADESA CORPORATION,

                                 Defendants.

         Pursuant to the order issued January 27, 2020, dismissing the complaint,

         IT IS ORDERED, ADJUDGED, AND DECREED that complaint is dismissed without

prejudice for lack of venue. See 28 U.S.C. § 1406(a).

         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that pursuant to the

Court’s April 1, 2021, Plaintiff is barred from filing future civil actions IFP in this Court without

first obtaining from the Court leave to file. See 28 U.S.C. § 1651.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:     April 1, 2021
           New York, New York

                                                            COLLEEN McMAHON
                                                        Chief United States District Judge
